UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHARON RONDINA, :
:Civil Action No. 3:18-CV-215
Plaintiff, :
(JUDGE MARIANI)
V. :(Chief Magistrate Judge Schwab)
ANDREW SAUL,

Commissioner of Social Security,’

Defendant.

MEMORANDUM OPINION

In the R&R under consideration here, Chief Magistrate Judge Schwab concluded
that the Commissioner's final decision should be vacated and the above-captioned matter
should be remanded for further consideration of the Administrative Law Judge (“ALJ”) Paula
Garrety’s evaluation of medical opinion evidence contained in her residual functional
capacity (“RFC”) assessment. (Doc. 15 at 15-16.) The Chief Magistrate Judge specifically
found that ALJ Garrety did not provide an adequate explanation for assigning limited weight
to Plaintiff's treating physician’s opinion. (/d. at 14-15 (citing Doc. 8 at 20-21).) Defendant
objects to this determination, asserting that the ALJ appropriately relied on contradictory

medical evidence in discounting the treating physician’s opinion. (Doc. 16 at 2-9.) The

Court concludes that Defendant's objection is properly overruled.

 

1 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
Commissioner Andrew Saul is automatically substituted as the named defendant in place of the former
Acting Commissioner of Social Security, Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition’ of certain matters pending before the Court. 28 U.S.C.
§ 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate Judge's
Report and Recommendation, the District Court “shall make a de novo determination of
those portions of the report or specified proposed findings or recommendations to which
objection is made.” /d. at § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3); M.D. Pa. Local
Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

Defendant's objection having been timely filed, the Court conducts de novo review of
the specific R&R findings to which he objects. Thus, the Court will consider the Chief
Magistrate Judge’s conclusion that the ALJ did not properly consider the opinion of Lanning
A. Anselmi, M.D., Plaintiffs treating physician.

Under applicable regulations and the law of the Third Circuit, a treating medical
source’s opinions are generally entitled to controlling weight, or at least substantial weight.
See, e.g., Fargnoli v. Halter, 247 F.3d 34, 43 (3d Cir. 2001) (citing 20 C.F.R. §
404.1527(c)(2); Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981)). Sometimes called the
“treating physician rule,” the principle is codified at 20 C.F.R. § 404.1527(c)(2), and is widely

accepted in the Third Circuit. Mason v. Shalala, 994 F.2d 1058 (3d Cir. 1993); see also

 

220 C.F.R. § 404.1520c, affects claims filed on or after March 27, 2017, and effectively eliminates
the treating source rule. However, this case, based on a Title II claim filed on November 18, 2013 (Doc. 8
at 14), is not affected by the new regulation and is analyzed under the regulatory scheme cited in the text.

2
Dorf v. Brown, 794 F.2d 896 (3d Cir. 1986). The regulation states as follows in pertinent
part: “If we find that a treating source’s opinion on the issue(s) of the nature and severity of
your impairment(s) is well-supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with the other substantial evidence in your
case, we will give it controlling weight. . .. We will always give good reasons in our notice of
determination or decision for the weight we give your treating source's opinion.” 20 C.F.R. §
404.1527(c)(2). In choosing to reject the treating physician’s assessment, an ALJ may not
make “speculative inferences from medical reports and may reject a treating physician's
opinion outright only on the basis of contradictory medical evidence and not due to his or
her own credibility judgments, speculation or lay opinion.” Morales v. Apfel, 225 F.3d 310,
317 (3d Cir. 2000) (citing Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999).

Further, an ALJ must analyze all probative evidence and set out the reasons for his
decision. Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d Cir. 2000) (citations
omitted). If he has not done so and has not sufficiently explained the weight given to all
probative exhibits, “to say that [the] decision is supported by substantial evidence
approaches an abdication of the court's duty to scrutinize the record as a whole to
determine whether the conclusions reached are rational.” Dobrowolsky v. Califano, 606
F.2d 403, 406 (3d Cir. 1979). In Cotter v. Harris, 642 F.2d 700 (3d Cir. 1981), the Circuit
Court clarified that the ALJ must not only state the evidence considered which supports the

result but also indicate what evidence was rejected: “Since it is apparent that the ALJ
cannot reject evidence for no reason or the wrong reason, an explanation from the ALJ of
the reason why probative evidence has been rejected is required so that a reviewing court
can determine whether the reasons for rejection were improper.” /d. at 706-07.

Insofar as Defendant now provides analysis or evidentiary support lacking in the
ALJ's Decision (see Doc. 16 at 3-5), Defendant cannot now do what the ALJ should have
done. Fargnoli, 247 F.3d at 42; Dobrowolsky, 606 F.2d at 406-07. Thus, the Court looks to
the analysis contained in the ALJ’s Decision to determine whether the relevant standards
are satisfied.

A review of ALJ Garrety’s Decision indicates that the explanation she provided for
her decision to assign limited weight to Dr. Anselmi’s opinion (Doc. 8 at 20-21) is a broad-
brush conclusory summary of evidence that does not take into account evidence which is
arguably supportive of the discounted opinion. For example, ALJ Garrety points to
notations that Plaintiff was doing well after her November 2015 back surgery, but she
neglected to review evidence that, in December 2015, Plaintiff reported increased neck
problems with additional symptomology in 2016. (See, e.g., Doc. 8 at 280-89, 302-07, 315-
16, 319-20.) Notably, increased symptoms were consistent with clinical findings made by
both Dr. Anselmi and William C. Welch, M.D., Chief of Neurosurgery at Pennsylvania
Hospital. (See, e.g., id. at 289, 304-07, 319-20.) Pursuant to the legal framework within
which the analysis of opinion evidence is to be assessed, Chief Magistrate Judge Schwab
correctly determined that it was error for the ALJ not to adequately explain which evidence

she relied on and which evidence she rejected in choosing to discount Dr. Anselmi’s
4
opinion.2 (See Doc. 15 at 15.) Defendant's objection does not demonstrate that the ALJ
satisfied the relevant standards in her Decision or show error in the analysis contained in
the R&R. Therefore, the objection will be overruled.

Finally, in her response to Defendant's objection, Plaintiff points to alleged Step Four
errors identified in her opening brief, noting that the Magistrate Judge did not address the
errors, but they bolster the need for remand. (Doc. 17 at 4; Doc. 11 at 20-22.) Because the
matter is remanded for the reasons set out above, the ALJ’s Step Four analysis should also
be reconsidered.‘

| For the foregoing reasons, the R&R (Doc. 15) will be adopted, the Commissioner's
decision will be vacated, and the case will be remanded to the Commissioner for further
proceedings consistent with the analysis set out above and in the R&R. An appropriate

Order will be filed simultaneously with this Memorandum Opinion.

  
    

iter Sta istrict Judge

 

3 The Court agrees with Defendant that a review of the ALJ’s Decision does not support the R&R’s
policy-based alleged error in that the ALJ did not base her assessment of Dr. Anselmi’s opinion on the
“Commissioner's longstanding policy that an Administrative Law Judge (ALJ) may reach an RFC
determination without outside medical expert review of each fact incorporated into the decision,” but rather
referenced the policy following her assessment of the medical opinion. (See Doc. 16 at 6-7; Doc. 8 at 21.)

4 The Court will not engage in a full analysis of the claimed Step Four errors but notes that ALJ
Garrety found that Plaintiff could perform her past relevant work “as actually and generally performed”
(Doc. 8 at 21 (emphasis added)) in spite of the fact that she determined Plaintiff had the RFC to perform a
full range of sedentary work (id. at 17) and the Vocational Expert testified that Plaintiffs work as actually
performed was at the light exertional level (id. at 91-93).

5
